DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of amended claims 14 and 28.

 	The Applicant’s arguments with respect to claims #11-30 in the reply filed on June 16, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is hereby issued.

Allowable Subject Matter
 	Claims #11-30 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a plurality of active area structures extending between the first dummy gate layer and the second dummy gate layer . . . configured to sense a temperature of the plurality of active area structures” (claims 11 and 21) and “toggling a second gate structure of the second device to control a flow of a second current between the second device and the first device; 
 	As to claims 11 and 21, the Examiner was unable to find prior art reading thereon.
 	As to claim 18, Chou et al. (U.S. Patent Publication No. 2015/0362539 A1), hereafter “Chou”, teaches applying a first current from a first location (first terminal) to a second location (second terminal) of a first gate structure.  See Chou, ¶ [0015].  Chou also teaches toggling a second gate structure of the second device M2 to control a flow of current between the second device and the first device.  Id. at ¶ [0016].  Chou is however silent as to measuring a voltage drop from the first and second terminals of the first device.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829